Title: From George Washington to Alexandria General Assemblies Managers, 12 November 1799
From: Washington, George
To: Alexandria General Assemblies Managers



Gentlemen
Mount Vernon 12th Novr 1799

Mrs Washington and myself have been honoured with your polite invitation to the Assemblies in Alexandria, this Winter; and thank you for this mark of your attention. But alas! our dancing days are no more; we wish, however, all those whose relish for so agreeable, & innocent an amusement, all the pleasure the Season will afford them. and I am Gentlemen Your Most Obedient and Obliged Humble Servant

Go: Washington

